UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2372


MAJOR FORTSON, a/k/a Major Lee Fortson,

                Plaintiff - Appellant,

          v.

BENICO H. GONZALES; FANNY A. GONZALES,

                Defendants – Appellees,

          and

RANDY A. SKINNER,

                Trustee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:12-cv-00404-TMC)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Major Fortson, Appellant Pro Se.      Benico H. Gonzales, Fanny A.
Gonzales, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Major      Fortson   appeals         the     district      court’s      order

adopting the magistrate judge’s recommendation to deny Fortson’s

motion      for   judgment     and     to       dismiss      his    appeal    from     the

bankruptcy court’s order denying his motion to reopen.                             We have

reviewed the record and find no reversible error.                           Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for   the    reasons     stated   by    the      district      court.        Fortson    v.

Gonzales,     No.    8:12-cv-00404-TMC           (D.S.C.      Oct. 23,      2012).      We

dispense      with      oral   argument     because          the    facts    and     legal

contentions       are   adequately     presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2